IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

DAVID E. COOKE,                          :   No. 14 MAP 2019
                                         :
                   Appellant             :   Appeal from the Order of the Dauphin
                                         :   County Court of Common Pleas, Civil
             v.                          :   Division, at No. 2014-CV-2947 dated
                                         :   January 15, 2019
THOMAS D. COOKE, JR., EVELYN             :
COOKE, LAWRENCE COOKE, AND               :
PATRICK COOKE,                           :
                                         :
                    Appellees            :



                                      ORDER

PER CURIAM
      AND NOW, this 22nd day of March, 2019, this Appeal is hereby transferred to the

Superior Court. The Petition for Stay and Reassignment is denied.